Citation Nr: 0816436	
Decision Date: 05/19/08    Archive Date: 05/29/08	

DOCKET NO.  04-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for systemic lupus 
erythematosus, currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ).

3.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1994 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the VARO in 
Baltimore, Maryland, that denied entitlement to the benefits 
sought.

The issues of the veteran's entitlement to an increased 
disability rating for his system lupus erythematosus and 
service connection for TMJ are being deferred pending 
additional development.  These matters are remanded to the RO 
via the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran should further action be required.  


FINDING OF FACT

There is no competent medical evidence of bilateral hearing 
loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159 (b) (1).  

A review of the evidence in this case reveals there has been 
essential compliance with the mandates of the VCAA with 
regard to the issue of service connection for bilateral 
hearing loss.  Letters dated between 2003 and 2007 have 
informed the veteran of the requirements to establish service 
connection for hearing loss.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim in 
question, unless no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The claims file contains 
numerous VA and service department medical records.  
Additionally, the veteran had the opportunity to testify on 
her own behalf at a hearing before the undersigned in July 
2004.  A transcript of the hearing proceedings is of record.

Assistance also shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to help make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has had 
several VA examinations, most recently a comprehensive 
audiometric examination in July 2007.  

Based on the foregoing, the Board concludes that further 
development of the evidence with regard to this issue is not 
required.  

Pertinent Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Continuity of symptomatology is required only when the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

The standard of proof to be applied in decisions regarding 
claims for veterans benefits is set forth at 38 U.S.C.A. 
§ 5107.  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The veteran seeks service connection for a bilateral hearing 
loss disability.  

A review of the service medical records reveals no complaints 
or abnormal findings indicative of the presence of hearing 
loss.  

The post service medical evidence includes the report of an 
audiologic examination accorded the veteran by VA in April 
2003.  The veteran stated she worked as a lab technician 
while on active service.  She gave no history of noise 
exposure.  Audiometric testing showed normal hearing between 
500 and 8,000 Hertz bilaterally.  Speech discrimination was 
100 percent in each ear.  The diagnosis was normal hearing 
bilaterally between 500 and 4,000 Hertz.  It was stated that 
according to VA regulations, she did not meet the criteria 
for VA compensation purposes.

Additional post service evidence includes the report of a VA 
audiologic examination accorded the veteran in July 2007.  
The claims file was reviewed by the examiner.  The veteran 
gave a history of decreased hearing beginning about two years 
previously.  She denied any history of military, nonmilitary 
occupational or recreational noise exposure.  





Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
       
10
        
15
10
15

Speech recognition scores were 98 percent in each ear.  It 
was stated the audiometric test results showed normal hearing 
bilaterally.  Speech recognition scores were described as 
excellent bilaterally.  Acoustic testing revealed normal type 
A tympanogram bilaterally, suggestive of normal middle ear 
function.  Acoustic reflux thresholds were present at normal 
levels bilaterally.  The diagnosis was normal hearing 
bilaterally.

The Board notes that in cases involving claims of entitlement 
to service connection for hearing loss, impaired hearing will 
be considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; where the thresholds for at least 
three of these frequencies are 26 decibels or greater; where 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the VA medical evidence of record does not 
establish bilateral hearing loss for VA compensation 
purposes.  The auditory threshold at the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is not 40 decibels or 
greater; nor are the thresholds for at least three of these 
frequencies 26 decibels or greater; nor is there any speech 
recognition score less than 94 percent.  See 38 C.F.R. 
§ 3.385.  Since there is no medical evidence of bilateral 
hearing loss that qualifies as hearing loss disability for VA 
compensation purposes, service connection for bilateral 
hearing loss is not warranted.  While the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record which does not show 
any bilateral hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385.  There is a preponderance of evidence 
against the claim for service connection for bilateral 
hearing loss.  As such, the benefit of the doubt does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107 (b).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the claim for an increased rating for lupus, 
the Board notes that a review of the record reveals that the 
veteran has filed for disability benefits with the Social 
Security Administration.  No records from the Social Security 
Administration are in the claims file.  

The appellant has recently submitted medical evidence 
pertaining to treatment and evaluation for ongoing problems 
with her lupus in the past few years.  She complained 
primarily of increasing problems dealing with her lupus.  She 
did not waive initial consideration by the RO of this 
evidence.  Consideration by the RO is in order.

She referred to a new mailing address and claimed some 
information was sent to the wrong address.  The current 
address was provided.

Also, what has been certified for the Board's consideration 
is entitlement to service connection for TMJ.  However, the 
Board construes the statements from the veteran as indicating 
that what she is really claiming is service connection for 
fibromyalgia.  The veteran should be asked to identify the 
disability for which she is seeking service connection.  The 
recent communications do not clarify this.




In view of the foregoing, this portion of the case is 
REMANDED for the following actions:  

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

2.  The veteran should be accorded an 
examination by a VA physician 
specializing in rheumatology or 
autoimmune diseases to determine the 
current nature and extent of her lupus.  
The entire claims file must be made 
available to the physician designated to 
review the file.  The reviewing physician 
should review the medical treatment 
records and opine as to the degree of 
impairment attributable to the veteran's 
lupus and its impact on her daily life 
and overall functioning.  All opinions 
and conclusions expressed by the reviewer 
must be supported by a complete 
rationale.  

3.  The veteran should be asked to state 
whether or not she is pursuing 
entitlement to service connection for TMJ 
and/or fibromyalgia.  Should she indicate 
in the affirmative with regard to either 
or both, she should then be accorded an 
examination by the appropriate physician 
for the purpose of determining whether it 
is at least as likely as not (i.e., a 50 
percent or greater likelihood) that any 
current fibromyalgia and/or TMJ is 
attributable to her active service.  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the veteran's claims 
for entitlement to an increased 
disability rating for her lupus, to 
include consideration of the newly 
submitted evidence received in March 
2008, and whatever disability she is 
claiming service connection for, whether 
it be TMJ and/or fibromyalgia, in light 
of all pertinent evidence and legal 
authority.

If any benefit sought on appeal remains denied, VA should 
furnish to the veteran and her representative an appropriate 
Supplemental Statement of the Case that includes clear 
reasons and bases for all determinations, and afford them the 
appropriate time period for response.  Then, the case should 
be returned to the Board for the purpose of appellate 
disposition.  The veteran should be advised that it is her 
responsibility to report for any examinations scheduled and 
cooperate in the development of her claims, and the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

	


 Department of Veterans Affairs


